DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11, 204,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the present application are transparently found in the U.S. Patent No. 11, 204,255 with obvious wording variations. Take an example of comparing claim 1 and 2  of pending application and claim 1 of the U.S. Patent No. 11, 204,255:
Pending Application 17/555, 672
U.S. Patent No.11, 204,255
Claim 1, A method of using a travel-based geo-paired information system comprising: sending location information from a user computing device to a server, the location information including a location of the user computing device travelling within a vehicle; determining, by the server, whether the location of the user computing device within the vehicle is within a predetermined distance from a point of interest geolocation; retrieving, by the server from memory of the server, geo-paired information corresponding to the point of interest geolocation in response to determining the user computing device is within the predetermined distance from the point of interest geolocation; and automatically streaming the geo-paired media from the server to the user computing device through a network connection as the user computing device is travelling within the vehicle and in proximity to the point of interest.
Per claim 2, The method of claim 1, further comprising customizing the geo-paired media to correspond to previously entered user likes and dislikes in order to correspond the geo-paired media playing on the user computing device with the point of interest and the user likes and dislikes.
Claim 3, is similar to claim 2 in U.S. Patent No.11, 204,255.
Claim 4, is similar to claim 3 in U.S. Patent No.11, 204,255.
Claim 5, is similar to claim 4 in U.S. Patent No.11, 204,255.

Claim 1, A travel-based geo-paired information system comprising: a server having a memory storing geo-paired media; and a user computing device coupled to the server, wherein the server is programmed to: receive location information including the location of the user computing device from the user computing device travelling within a vehicle; automatically process the location information and determine whether a location of the user computing device within the vehicle is within a predetermined distance from a point of interest geolocation; automatically find and retrieve geo-paired information corresponding to the point of interest geolocation in response to determining the user computing device is within the predetermined distance from the point of interest geolocation; and automatically stream the geo-paired media from the server to the user computing device through a network connection, wherein the geo-paired media is customized to correspond to previously entered user likes and dislikes in order to correspond the geo-paired media playing on the user computing device with the point of interest and the user likes and dislikes as the user computing device is travelling past the point of interest within the vehicle.


4.	The claims of the instant application encompass the same subject matter except the instant “sending location information from a user computing device to a server, the location information including a location of the user computing device travelling within a vehicle” whereas the U.S. Patent No. 11, 204,255 claims are to “receive location information including the location of the user computing device from the user computing device travelling within a vehicle”.  Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to implement the U.S. Patent No. 11, 204,255 “receive location information including the location of the user computing device from the user computing device travelling within a vehicle” as a “sending location information from a user computing device to a server, the location information including a location of the user computing device travelling within a vehicle” because it is well known to utilize transceivers to send and receive data, where sending is executed through the user device perspective and receiving is executed through the server perspective.


Further, the instant claims obviously encompass the claimed invention of U.S. Patent No.
11, 204,255 and differ only in terminology. To the extent that the instant claims are broaden
and therefore generic to the claimed invention of U.S. Patent No. 11, 204,255,
in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued
without a terminal disclaimer, if a species claim has been previously been claimed in a co-
pending application.
Allowable Subject Matter
5.	Claims 1-5 would be allowable if a terminal disclaimer is approved by USPTO, as set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647